IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


STATE FARM MUTUAL AUTOMOBILE            : No. 15 MAL 2016
INSURANCE COMPANY                       :
                                        :
                                        : Petition for Allowance of Appeal from
           v.                           : the Order of the Commonwealth Court
                                        :
                                        :
COMMONWEALTH OF PENNSYLVANIA,           :
INSURANCE DEPARTMENT, THERESA           :
D. MILLER, ACTING INSURANCE             :
COMMISSIONER                            :
                                        :
KEVIN DOUGHERTY, Intervenor             :
                                        :
                                        :
                                        :
                                        :
PETITION OF: KEITH DOUGHERTY            :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of May, 2016, the Petition for Allowance of Appeal is

DENIED.